FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                      January 27, 2015

James B. Johnston                               Shalyn Hamlin
EASTERWOOD, BOYD &                              County/District Attorney
  SIMMONS, P.C.                                   Castro County
P.O. Box 273                                    100 East Bedford, Room 213
Hereford, TX 79045                              Dimmitt, TX 79027
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-14-00260-CR, 07-14-00261-CR
          Trial Court Case Numbers: A3223-0905, A3224-0905

Style: Idelfonso Ramirez v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Robert W. Kinkaid, Jr. (DELIVERED VIA E-MAIL)
           Joanna Blanco (DELIVERED VIA E-MAIL)